Citation Nr: 1825202	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-42 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic venous insufficiency of the left leg (formerly chronic left lower extremity edema).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.

In October 2017, the Veteran testified before the undersigned in a video conference hearing.  A transcript of the hearing is of record. 

The Board also acknowledges that a March 2018 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU), based on an October 2017 application, and assigned an effective date of October 26, 2017.  The information of record indicates that the Veteran has not filed an NOD or otherwise contested the effective date following the grant of entitlement to TDIU.  Thus, the TDIU issue is deemed to have been considered and granted, and this issue is not a part of any appeal that remains pending before the Board.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

As a result of the chronic venous insufficiency, the Veteran experiences persistent edema, statis pigmentation or eczema, persistent ulceration, and recurrent cellulitis of the left leg.



CONCLUSION OF LAW

The criteria for a 60 percent rating for chronic venous insufficiency of the left leg, and no greater, have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As the Board is granting the benefit sought, there is no need to discuss the duties to notify and assist under the VCAA.

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21Vet. App. 506 (2007).

III.  Chronic Venous Insufficiency, Left Leg 

The Veteran is seeking an increased rating for his service-connected chronic venous insufficiency of the left leg, currently rated as 40 percent disabling.  In October 2017, the Veteran testified that he had tremendous swelling in the foot area of his left leg and that he suffers from cellulitis about two times a year.  He further testified that due to the swelling, he has experienced excessive falls.  See Hearing Transcript at page 3.  During the hearing, the Veteran, through his representative, requested that the noted episodes of cellulitis be considered as consistent with an ulceration.   

The Veteran's chronic venous insufficiency of the left leg is currently rated under Diagnostic Code (DC) 7121.  Under DC 7121, a 40 percent rating is assigned when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned when there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2017).

Turning to the evidence of record, in January 2010, the Veteran was hospitalized for left lower extremity cellulitis attributable to his venous insufficiency.

A June 2010 Compensation and Pension (C&P) examination report reveals that the Veteran suffered from chronic lower extremity edema of the left leg.  It was further noted that the Veteran had an episode of cellulitis in the last year which caused him to lose one week from work; there was no finding of ulcers.

An October 2011 VA examination report reveals that the Veteran suffered from chronic swelling in both legs as well as chronic aching.  The examiner noted a finding of asymptomatic palpable varicose veins in both lower legs, which were relieved by compression hosiery.  There was also a finding of persistent statis pigmentation or eczema as well as persistent edema that was incompletely relieved by elevation of the extremity.  Although there was no finding of ulceration upon examination, it was also noted that sitting or standing for an extended period of time would increase the symptoms and increase the risk of cellulitis and ulceration.  

A February 2014 VA examination revealed that despite the use of support stockings, the Veteran had ongoing edema.  The examiner also noted that since the last examination, the Veteran suffered from an additional episode of cellulitis in the right nonservice-connected knee.  The Veteran also reported that his walking endurance was limited by his venous insufficiency.  The examiner stated that the Veteran had aching and fatigue in both legs after prolonged standing or walking, incipient statis pigmentation or eczema, and persistent edema.  Lastly, it was noted that the Veteran ambulated with a cane due to a combination of diabetic peripheral neuropathy and service-connected venous insufficiency.  

A December 2014 treatment note, authored by W.G., the Veteran's private physician for over ten years is also of record.  The note reveals a finding of recurrent cellulitis, pigmentation changes, desquamation episodes, and chronic pain.  The physician noted that the Veteran has been treated for such conditions at least quarterly.  It was also noted that the Veteran was been hospitalized twice over the past decade due to cellulitis.  The physician further noted a finding of persistent edema, resulting in recurrent ulcerations of both the left and right lower extremity.

A March 2015 outpatient note reveals that the Veteran had frequent cellulitis infections. 

The Veteran submitted an October 2017 treatment record, authored by his private physician, Dr. W.G.  The physician noted that the Veteran has had long-term left ankle and leg issues with worsening symptoms.  Most notably, the physician stated that the Veteran has had recurrent cellulitis in that leg, along with progressive left ankle pain and a gait disturbance due to left leg swelling.

Upon careful review of the evidence of record, the Board finds that the symptoms related to the Veteran's chronic venous insufficiency of the left leg are most analogous to those associated with a 60 percent rating under Diagnostic Code 7121. 

The evidence of record shows that the Veteran experiences persistent edema, stasis pigmentation or eczema, recurrent cellulitis, and persistent ulceration in the left lower extremity.  Although the Veteran's ulcerations in the left lower extremity are not noted to occur all of the time, the medical evidence of record shows that they are recurrent in nature.  See December 2014 and October 2017 private treatment records.    

When evaluating the evidence as a whole, the Board finds that the evidence for and against the claim is in equipoise.  See 38 U.S.C. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Thus, resolving all doubt in favor of the Veteran, the Board finds that a 60 percent rating contemplates the frequency, severity, and duration of his symptoms in the left leg. The rating is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126 (a).  Again, the evidence does not show massive board-like edema of the left lower extremity as required for a 100 percent disability rating.  Accordingly, his myriad of symptoms in the left leg do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level at any time during the appeal, as discussed above.


ORDER

A 60 percent rating, but no higher, for chronic venous insufficiency of the left leg is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


